DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants filing of September 2, 2021.  Claims 1, 3-8, and 10-18 are pending in the application, with Claims 1 and 8 being in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 3, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1, 3, 4, 6, 12, and 13 are objected to because of the following informalities:
	In Claim 1, 	line 6, “a driving” should be --the driving--.
	In Claim 3,	line 1, “wherein a” should be -- wherein the--; and
			line 3, “the low-pass” should be --a low-pass--.
	In Claim 4, 	line 1, “wherein a” should be -- wherein the--.
	In Claim 6, 	line 6, “a driving” should be --the driving--.
	In Claim 12, 	line 1, “wherein a” should be -- wherein the--; and
			line 3, “the low-pass” should be --a low-pass--.
--.

	Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,911,254 (“Leibrecht”).
	Regarding Claim 1, Leibrecht discloses a driver circuit (Fig. 1) comprising:
	a counter unit (12) having an input terminal (11) and a plurality of output terminals (i.e., 121, 123, 126), wherein the counter unit is adapted to receive a driving signal via the input terminal and sequentially activate the output terminals following a predetermined counting sequence, thereby outputting a control signal (col. 5, lines 17-28); 
	a plurality of diodes (151, 152, 153), each connected to one of the output terminals of the counter unit (121, 123, 126); and 
	a voltage regulation unit comprising a plurality of first resistors (141, 142, 143) connected in parallel with each other and to the diodes (151, 152, 153), respectively, and a second resistor (140) directly connected at one end in series with the first 

	Regarding Claim 7, Liebrecht further discloses wherein the counter unit is selected from the group consisting of a ring counter and a Johnson counter (12 having a clock input and three outputs; col. 5, lines 17-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,911,254 (“Leibrecht”) in view of U.S. Patent Publication No. 2009/0322255 (“Lin”).
	Regarding Claim 3, Leibrecht fails to disclose wherein a receiver unit is adapted to receive a wireless initiation signal and the wireless initiation signal is filtered by the low-pass filter to generate a driving signal which is then transmitted to the counter unit.

	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the driver circuit as disclosed by leibrecht with the receiver circuit including a low pass filter as taught by Lin, in order to provide regulation, filtering, voltage division, and producing a reference signal, as evidenced by Lin ([0029]). 

	Regarding Claim 4, Leibrecht fails to disclose wherein a receiver unit is adapted to receive an initiation signal through a wired connection.
	However, Lin teaches wherein the receiver unit is adapted to receive an initiation signal through a wired connection (see, Vin in Fig. 4 of Lin).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the driver circuit as disclosed by Leibrecht with the receiver circuit including a low pass filter as taught by Lin, in order to provide regulation, filtering, voltage division, and producing a reference signal, as evidenced by Lin ([0029]).



	Regarding Claim 6, the combination of Leibrecht in view of Lin further teaches wherein the receiver unit comprises at least two third resistors connected in series (R1+R2 in Figs. 4 and 5 of Lin), and the low-pass filter (C1 in Figs. 4 and 5 of Lin) is connected at a voltage dividing point between the third resistors (Figs. 4 and 5 of Lin).

	Regarding Claim 17, Leibrecht fails to disclose a receiver module which comprises a receiver unit for receiving an initiation signal and a low- pass filter for filtering the initiation signal to generate a driving signal.
	However, Lin teaches a receiver module which comprises a receiver unit for receiving an initiation signal and a low- pass filter for filtering the initiation signal to generate a driving signal (C1+R1+R2 in Figs. 4 and 5; [0029]-[0030])
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the driver circuit as disclosed by Leibrecht with the receiver circuit including a low pass filter as taught by Lin, in order to provide regulation, filtering, voltage division, and producing a reference signal, as evidenced by Lin ([0029]).

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,911,254 (“Leibrecht”) in view of U.S. Patent No. 6,597,598 (“Tran”).
	Regarding Claim 8, Leibrecht discloses a driver circuit (Fig. 1) comprising: 
	a counter unit (12) having an input terminal (11) and a plurality of output terminals (i.e., 121,123,126), wherein the counter unit is adapted to receive a driving signal via the input terminal and sequentially activate the output terminals following a predetermined counting sequence, thereby outputting a control signal (col. 5, lines 17-28); 
	a plurality of isolation elements (151, 152, 153), each connected to one of the output terminals of the counter unit (121, 123, 126); and 
	a voltage regulation unit comprising a plurality of first resistors (141, 142, 143) connected in parallel with each other and to the diodes (151, 152, 153), respectively, and a second resistor (140) directly connected at one end in series with the first resistors (141, 142, 143) and grounded at an opposite end (140 is grounded at the opposite end as claimed), so that a control voltage for driving an electrical device is output from the first resistors connected to the activated output terminal and the second resistor according to the control signal (junction of first resistors 141, 142, 143 and the second resistor 140).
	Leibrecht fails to teach that the isolation elements are transistors instead of diodes.
	However, Tran, in the same field of endeavor, teaches that the isolation elements can be transistors instead of diodes (col. 1, lines 54-56 vis-a-vis col. 2, lines 9-11). 

 
	Regarding Claim 10, the combination of Leibrecht in view of Tran further teaches wherein each of the transistors has a drain terminal connected to one of the output terminals of the counter unit, a gate terminal short-circuit connected to the drain terminal, and a source terminal connected to one of the first resistors (this is a well-known transistor configuration, as shown in Fig. 3a of Tran, for example).

	Regarding Claim 11, the combination of Leibrecht in view Tran further teaches wherein each of the transistors has a gate terminal connected to one of the output terminals of the counter unit, a source terminal connected to one of the first resistors, and a drain terminal connected to a power supply (this is a well-known transistor configuration, as shown in Fig. 3a of Tran, for example).

Claims 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,911,254 (“Leibrecht”) in view of U.S. Patent No. 6,597,598 (“Tran”), as applied to Claim 8, and further in view of U.S. Patent Publication No. 2009/0322255 (“Lin”).
Regarding Claim 12, the combination of Leibrecht in view of Tran fails to teach wherein a receiver unit is adapted to receive a wireless initiation signal and the wireless initiation signal is filtered by the low-pass filter to generate a driving signal which is then transmitted to the counter unit.
	However, Lin teaches wherein a receiver unit is adapted to receive a wireless initiation signal (input 10 in Fig. 1 of Lin; col. 2, lines 10-13) and the wireless initiation signal is filtered by the low-pass filter to generate a driving signal (C1+R1+R2 in Figs. 4 and 5 of Lin; [0029]-[0030]) which is then transmitted to the counter unit (12 of Leibrecht).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the driver circuit as disclosed by  the combination of Leibrecht in view of Tran with the receiver circuit including a low pass filter as taught by Lin, in order to provide regulation, filtering, voltage division, and producing a reference signal, as evidenced by Lin ([0029]). 

	Regarding Claim 13, the combination of Leibrecht in view of Tran fails to teach wherein a receiver unit is adapted to receive an initiation signal through a wired connection.
	However, Lin teaches wherein the receiver unit is adapted to receive an initiation signal through a wired connection (see, Vin in Fig. 4 of Lin).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the driver circuit as disclosed by Leibrecht with the receiver circuit including a low pass filter as taught by 

	Regarding Claim 14, the combination of Leibrecht in view of Tran and further in view of Lin further teaches wherein the receiver unit comprises a voltage divider circuit (R1+R2 in Figs. 4 and 5 of Lin).

	Regarding Claim 15, the combination of Leibrecht in view of Tran and further in view of Lin further teaches wherein the receiver unit comprises at least two third resistors connected in series (R1+R2 in Figs. 4 and 5 of Lin), and the low-pass filter (C1 in Figs. 4 and 5 of Lin) is connected at a voltage dividing point between the third resistors (Figs. 4 and 5 of Lin).

	Regarding Claim 16, the combination of Leibrecht in view of Tran and further in view of Lin further teaches wherein the counter unit is selected from the group consisting of a ring counter and a Johnson counter (12 having a clock input and three outputs, col. 5, lines 17-28 of Leibrecht; or [0031]-[0033] of Lin).

	Regarding Claim 18, the combination of Leibrecht in view of Tran fails to teach a receiver module which comprises a receiver unit for receiving an initiation signal and a low- pass filter for filtering the initiation signal to generate a driving signal.

	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the driver circuit as disclosed by the combination of Leibrecht in view of Tran with the receiver circuit including a low pass filter as taught by Lin, in order to provide regulation, filtering, voltage division, and producing a reference signal, as evidenced by Lin ([0029]).

Response to Arguments
Applicant’s arguments with respect to Claims 1, 3-8 and 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  It is now Leibrecht not Funston that is being cited for the limitations at issue and challenged in the Remarks filed on September 2, 2021 on pages 6-9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 3,833,005 (“Wingrove”) relates to a digitally controlled pacemaker (see resistors 123,125,127 and 99 in Fig. 1, in particular).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEDRO C FERNANDEZ/Examiner, Art Unit 2844

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844